I fully concur in the opinion of Justice McCLELLAN, and I am also fully convinced that the plaintiff was not a "holder in due course," if the note sued on was a negotiable one. As I read and understand the evidence, the New York bank expressly declined to accept the note "in due course of trade."
In addition to what is quoted by Justice McCLELLAN from the letter of the New York bank declining to accept the notes as collateral, the letter further pointed out the "infirmity of the instrument," which appeared on its face, and which, under subdivision 4 of section 5007 of the Code, prevented that bank from becoming a holder "in due course of trade." The bank or the officer thereof said in terms that it was not "business paper," and for that reason could not be accepted as such.
The only dispute or conflict in the evidence was as to whether the New York bank was holder at all of the note, but not as to whether it was holder in due course of trade.